J. B. McPHERSON, District Judge.
From the facts found by the special referee, Theodore M. Etting, Esq., it follows that the principal place of business of the bankrupt was in the Eastern district of Pennsylvania during the six months preceding the filing of the petition, and therefore that this court had jurisdiction to entertain the proceeding, although the bankrupt is a West Virginia corporation, I agree also with the referee that the facts reported by him support the conclusion that the greater convenience of the parties would not be promoted by transferring the cause to the Northern district of West Virginia.
For the reasons given by the learned referee in his two reports, they are now confirmed, and it is hereby ordered that the petition of Abra*587ham W. Burdett et al., filed in this court on April 3, 1908, be refused, and that the petitioners therein pay the costs of the proceedings thereon, including the cost of the special reference.